UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0456 Washington, D.C. 20549 Expires: March 31, 2012 Estimated average burden hours per response.2 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. 1.Name and address of issuer:  Variable Annuity Account A of Protective Life 2801 Highway 280 South Birmingham, Alabama 35223    2.The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): /X/      3. Investment Company Act File Number:  811-8537 Securities Act File Number:  333-41577, 333-76952, 333-146506, 333-146508, 333-153043    4(a). Last day of fiscal year for which this Form is filed:  December 31, 2011      4(b). / / Check box if this notice is being filed late (i.e., more than 90 calendar days after the end of the issuer's fiscal year). (See Instruction A.2)     Note: If the Form is being filed late, interest must be paid on the registration fee due.    4(c). / /Check box if this is the last time the issuer will be filing this form.          Persons who respond to the collection of information containedin this form are not required to respond unless the form displaysa currently valid OMB control number
